Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The Attorney-General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto will be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is moot and the petition is dismissed (see, Matter of Martin v Henderson, 159 AD2d 867).
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.